Title: From Thomas Jefferson to Stephen Cathalan, Jr., 20 July 1804
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


               
                  
                     Dear Sir
                  
                  Washington July 20. 04.
               
               I wrote you on the 11th. instant with a P.S. of this day coverg. the 1st of a set of exchange of which the 2d. is now inclosed, drawn by Victor Dupont on the house of Dupont de Nemours pere et fils et co. at Paris for 1312½ francs to pay you the balance of 885. francs due you, and for the further purpose stated in that letter; which as it went by Genl. Armstrong our Min. Plenipo. to Paris, will reach you with certainty tho perhaps not as soon as the present. referring therefore to that I shall add only my friendly salutations and assurances of great esteem & respect for yourself & family
               
                  
                     Th: Jefferson
                  
               
            